Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/19/2022 is acknowledged.  The traversal is on the ground(s) that ” in view of the present amendments, the subject matter of claim 12 is sufficiently aligned with that of asserted Group I”.  This is not found persuasive because the amended limitation "detect one or more regions within one and/or a plurality of captured or stored image frames comprising a license plate of a detected vehicle, wherein the detected vehicle is disposed in a first geographic location;" and "using a location-specific template that corresponds to the first geographic location, detect one or more clusters of characters in each of the detected regions and, within each detected cluster, identify one or more candidate alphanumeric characters"  is not relevant to the criteria to separate the two groups.  As stated in the election requirement dated 1/12/2022, Group I is about “recognizing vehicle license plate in an image”, and Group II is about “recognizing vehicle license plate … with plurality of images”.  The amended limitations do not address the grouping character of the claims.
The requirement is still deemed proper and is therefore made FINAL.
Also after further consideration, claims 9-11 belongs to Group II as well since they recite ”… analyze placement of the characters across multiple image frames”, therefore they are also withdrawn from consideration.


DETAILED ACTION
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  
 	a license plate region detection unit, a character identification unit, a plate build unit, the character identification unit, in claims 1-8; 
a license plate verification unit in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth para.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Li (CN 101937508).

Regarding claim 1, Li teaches a license plate detection, recognition, and validation system ([0027], license plate identification system), the system comprising: 
a processor circuit (inherent in the system); and 
a non-transitory memory coupled to the processor circuit (inherent in the system), the memory including instructions that, when executed by the processor circuit, cause the system to: 
identify, using a license plate region detection unit, a first region in a first received image, the first region corresponding to a license plate of a vehicle, and the first received image obtained from an image capture device located in a first geographic location ([0029]-[0033], finding out all license plate candidate region… all the license plate candidate region mapping back to the original image); 
identify, using a character identification unit, one or more alphanumeric characters in the first region of the first received image ([0057]-[0061], training Chinese character classifier, a support vector machine (SVM) letter classifier, number classifier and alphanumeric classifier classification); and 
left most Chinese characters identified in Chinese license plates  denote geographical locations).

Regarding claim 3, Li teaches the system of claim 1, wherein the instructions to generate the candidate license plate include instructions to populate a matrix corresponding to the location-specific template( [0059], standard character binary template), wherein each of multiple character positions in the template corresponds to a respective portion of the matrix ( [0065], according to the position of character in the license plate choosing one classifying the character, and outputting the corresponding confidence, then identifying result and template matching of SVM result four SVM classifier), and wherein one or more entries in the matrix comprise confidence information about the identified one or more alphanumeric characters in the first region of the first received image ( [0067], m(A) ).

Regarding claim 4, Li teaches the system of claim 3, wherein the instructions to generate the candidate license plate include instructions to determine whether the one or more entries in the matrix meet a specified threshold condition([0067], their respective credibility distribution function taking confidence respectively output, respectively taking 0.6 and 0.4).

Regarding claim 5, Li teaches the system of claim 1, wherein the instructions to identify the one or more alphanumeric characters in the first region of the first received image include instructions to identify ([0059], the standard character template after… normalization) the one or more alphanumeric 

Regarding claim 8, Li teaches the system of claim 1, wherein the instructions to identify the one or more alphanumeric characters in the first region include instructions to identify clusters of characters and/or boundaries of one or more character clusters in the first region of the first received image ([0032], using the vertical edge of the license plate area is concentrated, to link the vertical two-value edge image, finding out all license plate candidate region).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhang (CN 101339601).
Regarding claim 2, Li teaches the system of claim 1, wherein the memory includes instructions that, when executed by the processor circuit, cause the system to: 


Li does not expressly teach 
validate, using a license plate verification unit, the candidate license plate,
to generate a validation result, the validation result indicating a likelihood that the candidate license plate corresponds to a valid license plate for the first geographic location.
However, Zhang teaches 
validate, using a license plate verification unit, the candidate license plate( Page 2, (5) …  license plate candidate area image as image to be identified, as long as comprise the Chinese character part of car plate in the image to be identified),
to generate a validation result( Page 2, (7)… calculates two corresponding matching characteristic points of image), the validation result indicating a likelihood that the candidate license plate corresponds to a valid license plate for the first geographic location( Page 2, (3) … the SIFT unique point vector set of car plate Chinese character master plate image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li and Zhang, by matching the Chinese character in Li with the master Chinese character template as taught by Zhang, with motivation to “have effectively discerned the car plate Chinese character that complex background, inclination, deformation, dirt, partial occlusion, light change” (Zhang, Page 2 under Summary of the invention).

Claims 17-19 essentially recites a subset of method steps in the system of claims 1-5, thus also rejected.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of HUANG (CN 103106402).

Regarding claim 6, Li teaches the system of claim 5.
Li does not expressly teach wherein the instructions to generate the candidate license plate include instructions to populate a matrix corresponding to the location-specific template, wherein each of multiple character positions in the template corresponds to a respective portion of the matrix, and wherein entries in the matrix comprise information about the identified one or more alphanumeric characters for the multiple different resolution scales.
However, HUANG teaches 
wherein the instructions to generate the candidate license plate include instructions to populate a matrix corresponding to the location-specific template, wherein each of multiple character positions in the template corresponds to a respective portion of the matrix([0009], Step B …  each Chinese characters on the vehicle license plate… constructing characteristic coefficient vector matrix U), and wherein entries in the matrix comprise information about the identified one or more alphanumeric characters for the multiple different resolution scales( [0009],  Step C … Chinese character image zooming).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Li and HUANG, substituting Chinese character recognition method in Li with that taught by HUANG, with motivation of “a new license Chinese character identification method is simple, fast, high robustness and high identification rate (HUANG, Abstract).

.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhang, further in view of TANG (CN 104268509)

Regarding claim 20, Li in view of Zhang method of claim 17, wherein identifying the one or more alphanumeric characters in the first region includes: 
processing information from the first region in the first received image to generate classification results that comprise respective confidence indications for multiple characters of the license plate of the vehicle(Li,[0013]- [0014], training of classifier of supporting vector machine … using template matching method to identify, if the reliability of identifying more than 0.6); and providing the one or more alphanumeric characters based on the classification results(Li, [0014], directly output result)

Li in view of Zhang does not expressly teach using a convolutional neural network-based classifier.
However, TANG teaches using a convolutional neural network-based classifier ([0138], other ways to obtain the classifier can … a convolutional neural network algorithm). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the a convolutional neural network classifier of the TANG for classifier in Li. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious to an ordinary skill in the art before the effective filing date of the claimed invention.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661